Citation Nr: 1218133	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-23 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for right leg numbness, as secondary to a back disability.

3.  Entitlement to service connection for nerve impairment of the toes and right foot, as secondary to a back disability.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to October 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding relating the Veteran's back disability to his service.

2.  The preponderance of the evidence weighs against a finding relating the Veteran's right leg numbness to his service or a service connected disability.

3.  The preponderance of the evidence weighs against a finding relating the Veteran's nerve impairment of the toes and right foot to his service or a service connected disability.

4.  The preponderance of the evidence weighs against a finding that the Veteran has bilateral hearing loss for VA purposes. 


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  Right leg numbness was not incurred in or aggravated by active service or a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

3.  Nerve impairment of the toes and right foot was not incurred in or aggravated by active service or a service connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).

4.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. §3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence is required to show this secondary cause-and-effect relationship; mere lay opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

Back Disability

Service treatment records indicate that the Veteran was treated in October 1991 for complaints of back pain with numbness of the right leg for one week duration, diagnosed as lower back strain and treated with 2 days bed rest and Motrin.  A contemporaneous Field Medical Card indicates that the Veteran was marching when his back pain began; the diagnosis was rule out pinched sciatic nerve.

Private treatment records from D.J., M.D., dated August 2005, indicate that the Veteran was treated for low back pain, with mild pain on range of motion and negative straight leg raising; neurological evaluation was intact.  He reported a history of a pulled muscle at work, on the right lower back, approximately 3 days earlier (many years after service).  VA treatment records dated October 2009 to May 2010 are also of record.  The Veteran was seen for a history and physical in November 2009, wherein he complained of aching joints and muscles after a full day of work, relieved with rest; the Veteran denied experiencing back pain, providing evidence against this claim.  Musculoskeletal and neurological evaluations were normal, and the Veteran had normal gait.   

Nevertheless, the Veteran reported an in-service back injury due to a fall in May 2010, as well as a 10 year history of back pain (see, May 2010 VA physical therapy consult); the diagnosis was low back pain, mild degenerative joint disease and minimal disc bulge at L5-S1. 

The Veteran's May 2010 VA examination report indicates that he complained of low back pain and radiculopathy to the right leg.  

At the Veteran's April 2012 hearing before the undersigned, he testified that he injured his back when he fell off of a small cliff while carrying his rucksack.  The Veteran further testified that he was unable to move and was medically evacuated to a field hospital for treatment; he also stated that the squad leader stuck him with a needle in his right foot prior to the evacuation.

In February 2011, the May 2010 VA examiner offered an opinion as to whether the Veteran's back disability was related to his service.  The VA examiner noted that the Veteran was diagnosed with mild spondylosis at the May 2010 VA examination, and concluded that the Veteran's current back disability was less likely caused by or related to his in-service injury; the VA examiner concluded that the Veteran's current back disability is likely the result of his genetic makeup and the aging process.  

Thus, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed a low back disability during or as a result of his service in the military, while there is medical evidence against such a finding.  In this regard, the Veteran's own prior statements provide evidence against a finding that he has had a back disability since service.     

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  For example, the Veteran is competent to state he has had back pain since service, but is not medically qualified to find that a back disability that began many years after service is the result of a back injury or problem he had in service years earlier.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility (regarding the issue of whether the Veteran has had, for example, back pain since service), VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

In this case, the evidence in support of the Veteran's claim consists solely of lay evidence.  However, his lay contentions in this regard are of limited probative value.  The Board finds that the Veteran is competent to describe the nature of his low back symptoms, but not to provide a diagnosis or link his symptoms to his service (or an injury in service).  His statements regarding a back disability since service are not always consistent.    

Of note, the Board points out that the Veteran did not report a history of in-service injury to Dr. J in August 2005 or upon his history and physical by VA in November 2009; in November 2009, he had no complaints related to his back.  In effect, the Veteran's lay statements at these times provide evidence against his current claim that he has had this problem since service.  The Board finds these statements to be of high probative value regarding a critical issue in this case:  whether the Veteran has had back pain or a back disability since service.  

Likewise, although the Veteran sought treatment in October 1991, at the time of the in-service injury, he did not seek further treatment afterwards, during the duration of his service, or for many years thereafter, and when he did get treatment (in 2005 and 2009) he failed to note a chronic back problem since October 1992 (a point at which one would think that if a person was having such a chronic problem it would have been noted when he sought medical treatment).  The November 2009 VA treatment record, in which the Veteran both: (1) denies back pain; and (2) fails to note a chronic back problem during a physical, provides particularly negative evidence against a finding that the Veteran has had this problem since service.  

More significantly, the VA examiner found that his low back symptoms were unrelated to his military service.  As such, the Board does not find that the Veteran's lay testimony is sufficient to establish service connection, and the Veteran does not allege that his low back disability is related to an in-service combat event.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  See also Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the February 2011 VA examiner's opinion must be given great probative weight because the VA examiner's opinion was based on a review of the entire record and full examination, and are consistent with the Veteran's service and post-service medical treatment records; the VA examiner also provided a rationale for the opinion provided.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).

In summary, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran's low back disability is attributable to active service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Leg and Nerve Impairment

The Board notes that, the Veteran, in multiple written statements and at his April 2012 hearing, indicated that his claims of entitlement to service connection for numbness of the right leg and nerve impairment of the toes and right foot are limited to a secondary service connection theory of entitlement.  In this regard, it is important to note that there is simply no indication of this problem in service. 

The fact that there has been no demonstration, by competent clinical evidence of record, that the Veteran's back disability is attributable to his military service, unfortunately also, in turn, means that he cannot link his numbness of the right leg and nerve impairment of the toes and right foot, if any, to his service - via his low back disability.  See  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  That is to say, the elimination of one relationship to service, as the supposed precipitant, necessarily also eliminates all associated residual conditions.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (in "order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'")  citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The record does not contain objective evidence demonstrating that the Veteran had numbness of the right leg and nerve impairment of the toes and right foot during, or after his service; his post-service treatment records are negative, and EMG tests did not show radiculopathy.   See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").   See also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  The back disability has not been service connected.

As such, there is a preponderance of evidence against his claims for secondary service connection and, in turn, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Bilateral Hearing Loss

Sensorineural hearing loss, as an organic disease of the nervous system, will be presumed to have been incurred in, or aggravated by, active service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Based on the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to service connection for bilateral hearing loss, so this claim must be denied.  38 C.F.R. § 3.102.  

The Board acknowledges the Veteran's statements alleging in-service noise exposure (which, it is important to note, is not in dispute) and complaints of decreased hearing at separation.  However, the Veteran's service treatment records do not show any hearing complaints during the service.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  Additionally, although the Veteran testified that his hearing loss has continued since his military service, there is no objective evidence of decreased hearing.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

More significantly, the objective medical evidence of record indicates that, according to the Veteran's May 2008 and August 2009 VA audiological examination reports, the Veteran does not have sufficient bilateral hearing loss to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual hearing disability by VA.  In this regard, the Board notes that, despite the Veteran's complaints, the Veteran did not have auditory thresholds of 26 decibels or greater in at least three frequencies for his left ear, or auditory threshold in excess of 40 decibels in either ear; likewise, his Maryland CNC speech recognition scores were 100 percent in the right ear and 96 percent in the left ear at the May 2008 VA examination.  

In August 2009, his Maryland CNC speech recognition scores were 96 percent and 94 percent, respectively.  The Board has also considered the Veteran's statement that his noise exposure during service in the infantry caused hearing loss.  Nonetheless, the record does not reflect that the Veteran has any current hearing loss which meets the thresholds required for a grant of service connection.  See Brammer, supra ("In the absence of proof of present disability there can be no valid claim.").  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).

In this regard, it is important for the Veteran to understand that even if his hearing has become "worse" (or not as good as it once was) since service (or as he ages) this does not necessarily indicate a "hearing loss" (i.e., hearing below a normal range) for VA purposes. 

The Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued a notice letter dated in January 2008 to the Veteran.  This letter explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  In addition, the January 2008 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claims.  The Veteran was examined by VA in 2008 and 2010 in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  The examination reports contain all the findings needed to evaluate the Veteran's claims, including the Veteran's history and physical evaluations to determine the nature and etiology of any disabilities.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for right leg numbness is denied.

Entitlement to service connection for nerve impairment of the toes and right foot is denied.

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


